 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9                                                      Case No. 1:12-cv-01159-EPG (PC)
     MARLON JESSIE BLACHER,
10
                     Plaintiff,                         ORDER DENYING MOTION TO
11                                                      ENFORCE SETTLEMENT AGREEMENT
              v.
12                                                      (ECF No. 189)
     S. JOHNSON,
13
14                   Defendant.
15
16           Marlon Blacher (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   in this civil rights action pursuant to 42 U.S.C. § 1983. On March 13, 2018, this case settled.
18   (ECF No. 150). On March 16, 2018, the case was closed. (ECF No. 153). Plaintiff later tried
19   to rescind the settlement agreement, or alternatively, to enforce it. The Court issued an order
20   denying Plaintiff’s motions on December 10, 2018. (ECF No. 168). Plaintiff filed motions for
21   reconsideration, which the Court denied on January 7, 2019 (ECF No. 174). Plaintiff appealed
22   (ECF No. 176). The appeal was dismissed as frivolous on September 23, 2019. (ECF No.
23   187).
24           On April 12, 2021, Plaintiff filed what the Court construes as another motion to enforce
25   the settlement agreement. (ECF No. 189). Plaintiff asks that he be given the property he
26   previously refused on May 4, 2018. (ECF No. 189, p. 2; ECF No. 191-1, p. 5). This motion is
27   now before the Court.
28           The Court denied Plaintiff’s motions to rescind the settlement agreement, or




                                                    1
 1   alternatively, to enforce it, on December 10, 2018, and denied his motion for reconsideration
 2   on January 7, 2019. His appeal was dismissed as frivolous on September 23, 2019, and the
 3   mandate issued on October 15, 2019. Now, approximately a year and a half later, Plaintiff asks
 4   the Court to enforce the settlement agreement to obtain the property he previously refused.
 5          On April 15, 2021, Defendant filed a reply. (ECF No. 191). Defendant argues that the
 6   Court does not have jurisdiction over this action. Defendant also argues that he “did not fail to
 7   perform under the settlement agreement.” (Id. at 1). “According to the settlement agreement,
 8   Defendant agreed to ‘issue’ Plaintiff a CD player, guitar, and fan, and ‘make good faith efforts
 9   to secure an A/C power cord for the C.D. player.’ (ECF No. 189 at 7.) CDCR also agreed to
10   pay Plaintiff $7,500. (Id. at 6.) Plaintiff received the monetary compensation associated with
11   this action on July 25, 2018. (Lee Decl., Ex. B.) And CDCR delivered the property required
12   under the settlement agreement to Plaintiff on May 4, 2018, but Plaintiff refused performance
13   of the injunctive relief terms; stating that he no longer wanted the items. (Lee Decl., Ex. A.)
14   Thus, Defendant has not breached the terms of the settlement as alleged by Plaintiff.”
15          The Court will deny Plaintiff’s motion because it does not have jurisdiction to enforce
16   the settlement agreement. “When a district court dismisses an action with prejudice pursuant
17   to a settlement agreement, federal jurisdiction usually ends. Ordinarily, a dispute arising under
18   a settlement agreement is a separate contract dispute requiring its own independent basis for
19   jurisdiction.” Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir. 2016) (citations and internal
20   quotation marks omitted). The Supreme Court has held that dismissal of a federal suit pursuant
21   to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), as occurred in this case, divests the court of
22   jurisdiction over a state law breach of contract action. Kokkonen v. Guardian Life Ins. Co. of
23   America, 511 U.S. 375, 380-82 (1994). Kokkonen further held that absent the Court
24   embodying the settlement agreement or retaining jurisdiction over the settlement agreement in
25   the dismissal order, enforcement of the settlement agreement is for state courts, absent “some
26   independent basis for federal jurisdiction.” Id. at 381-82.
27          Here, the Court did not retain jurisdiction over the settlement agreement or embody its
28   terms in the dismissal order (see ECF No. 153), and there does not appear to be any




                                                     2
 1   independent basis for federal jurisdiction. Accordingly, the Court does not have jurisdiction to
 2   enforce the settlement agreement in this action, and IT IS ORDERED that Plaintiff’s motion
 3   (ECF No. 189) is DENIED.1
 4           As this case settled over three years ago, and as the Court does not have jurisdiction to
 5   enforce the settlement agreement, no further motions from Plaintiff will be entertained in this
 6   case.
 7
     IT IS SO ORDERED.
 8
 9
         Dated:      April 30, 2021                                      /s/
10                                                              UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26           1
               Without deciding the issue, the Court also notes that Defendant made the monetary payment in the
     settlement agreement and also appears to have delivered the CD player, guitar, and fan as required under the
27
     settlement agreement. However, Plaintiff refused to take the items. Thus, it does not appear that Defendant failed
     to comply with the settlement agreement.
28




                                                            3
